         Case 1:12-cr-00844-AJN Document 460 Filed 09/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                                     9/23/2020
 United States of America,

                –v–
                                                                               12-cr-844 (AJN)
 Nelson Gustavo Colon-Torrez,
                                                                                   ORDER
                       Defendant.



ALISON J. NATHAN, District Judge:

       Court staff have made several attempts to coordinate with the Bureau of Prisons to

ascertain the technology available for Defendant to participate in a sentencing hearing by

videoconference and to arrange a test videoconference with the Court. Those attempts have been

unsuccessful. The Government is ordered to communicate with the Bureau of Prisons and file a

status report by September 29, 2020.


       SO ORDERED.


Dated: September 23, 2020                         __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
